Citation Nr: 0902920	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for hypertension, 
including as secondary to the low back disability. 

3.  Entitlement to service connection for a pain disorder, 
including as secondary to the low back disability. 

4.  Entitlement to service connection for an obstructive 
sleep disorder, including as secondary to the low back 
disability. 

5.  Entitlement to service connection for sciatica of the 
lower extremities bilaterally, including as secondary to the 
low back disability. 

6.  Entitlement to service connection for degenerative 
arthritis.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a hearing before a 
Veterans Law Judge.  However, in a July 2008 statement, he 
canceled his hearing request. 

The issues of service connection for hypertension, a pain 
disorder, an obstructive sleep disorder, sciatica of the 
lower extremities bilaterally, and degenerative arthritis, 
and a claim for TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in a November 2001 rating decision; the veteran 
did not appeal the decision.  

2.  Evidence received since the November 2001 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied a claim for 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160, 20.200, 20.302, 20.1103 (2001).

2.  New and material evidence having been submitted, the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

New and material evidence 

In a June 2005 Statement of the Case, the RO determined that 
new and material evidence sufficient to reopen a previously 
denied claim for service connection for a low back disability 
had been received.  The RO reopened the previously denied 
claim but denied the underlying de novo issue of entitlement 
to service connection for a low back disability.  

Although the RO has reopened the previously denied claim for 
service connection for a low back disability, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-
1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, 
Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding 
that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for a low back disability has been received, the 
Board will proceed, in the following decision, to adjudicate 
this new and material issue in the first instance.

In a decision dated in November 2001, the RO denied the 
veteran's claim for service connection for a low back 
disability.  The veteran did not timely appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the November 2001 decision became final because the 
appellant did not file a timely appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in October 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and post-service VA treatment records.  In denying the 
veteran's service connection claim, the RO noted that despite 
current medical evidence showing treatment for low back pain 
and the veteran's relaying a history of back pain, service 
treatment records were negative for any mention of a low back 
disability during service. 

The Board finds that the evidence received since the last 
final decision relates to an unestablished fact necessary to 
substantiate the claim.

Evidence received since the last final decision on the 
veteran's claim for service connection for a low back 
disability includes buddy statements from fellow service 
members that they observed the veteran's injury when he fell 
over a footlocker.  Additionally, there is a September 2004 
opinion by a VA physician noting a possibility that current 
low back disability is due to service.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the claim for service connection for a low 
back disability is reopened.


ORDER

The claim for service connection for a low back disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

The veteran's service treatment records are silent as to 
complaints or diagnoses of a low back disability.  The 
veteran and his fellow service members have described a low 
back injury that occurred in service.  In a September 2001 VA 
clinical record the veteran described hitting his tail bone 
while operating a heavy truck.  While one VA physician has 
suggested that current low back disability could be related 
to the veteran's service injury, the veteran has not yet been 
afforded a VA examination.  As a VA examiner has not yet had 
the opportunity to review the veteran's claims file and 
render an opinion as to whether the veteran's current low 
back disability is related to an injury sustained in service, 
and such a relationship is unclear to the Board, the Board 
finds that a remand for an examination and etiological 
opinion is in order.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

If current low back disability is found to be related to 
active duty, the veteran should be also afforded an 
examination to determine if he has hypertension, a pain 
disorder, an obstructive sleep disorder, sciatica of the 
lower extremities bilaterally, and/or degenerative arthritis 
all related to service or a low back disability.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  The examiner should, thus, also 
address whether the veteran has hypertension, a pain 
disorder, an obstructive sleep disorder, and/or sciatica of 
the lower extremities bilaterally which permanently worsened 
or was aggravated as a result of a low back disability.

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending service 
connection claims, as the resolution of those claims might 
have bearing upon the claim for a TDIU rating.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

For any low back disability found, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is 
related to service.  In making his/her 
determination, the examiner should take 
into account the veteran and his fellow 
service members' statements regarding 
the fall on the footlocker in service; 
the service treatment records (STRs) 
and separation examination which are 
negative for any spinal complaints or 
disability; the September 2001 VA 
clinical report describing an injury to 
the tailbone while operating a heavy 
truck in service; and the September 
2004 VA report suggesting a possible 
relationship between current low back 
pathology and service.  The rationale 
for all opinions expressed must also be 
provided.  

If, and only if, any current low back 
disability is found to be related to 
service, an examiner should determine 
if the veteran has hypertension, a pain 
disorder, an obstructive sleep 
disorder, sciatica of the lower 
extremities bilaterally, and/or 
degenerative arthritis.  For any 
disability found, the examiner should 
opine whether there is a 50 percent 
probability or greater that it is 
related to service or a low back 
disability.  If not, the examiner 
should indicate whether hypertension, a 
pain disorder, an obstructive sleep 
disorder, sciatica of the lower 
extremities bilaterally, and/or 
degenerative arthritis has undergone 
any permanent increase in severity due 
to a low back disability, and if so, 
specify the degree of increase in 
severity over and above the preexisting 
base line of disability.  The examiner 
should provide the rationale for the 
opinion provided.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims. If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


